Citation Nr: 0529941	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-09 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had creditable active service from April 1975 to 
April 1978.  In an April 1984 administrative decision, the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, determined that the veteran was absent 
without leave (AWOL) for a continuous period of over 180 days 
during his second period of active military duty.  It was 
held that the veteran's second period of service was 
terminated under conditions which preclude the payment of VA 
benefits and that he is not eligible for treatment at a VA 
Medical Center (VAMC) under Chapter 17 or Title 38 of the 
United States Code.

In a subsequent administrative decision dated in June 1987, 
the Montgomery RO noted that, since the prior administrative 
determination in April 1984, further evidence had been 
received.  Such additional information supported the 
conclusion that the veteran had "honest, faithful, and 
meritorious service from April 30, 1975 to April 30, 1978" 
and was, therefore, eligible for VA benefits for this period 
of service.  The Montgomery RO also explained that its June 
1987 administrative decision does not affect the veteran's 
entitlement to benefits based on his period of service from 
"May 1, 1977 to July 24, 1981."  As the Montgomery RO had 
explained in a July 1999 rating action in which the agency 
was adjudicating a service connection claim, the evidence of 
record must show that the claimed disability was incurred in, 
or aggravated by, the veteran's period of service from April 
30, 1975 to April 30, 1978. The RO had reiterated that the 
veteran's other than honorable discharge from his subsequent 
service was a bar to VA benefits for any disability incurred 
in that period of military duty.

The current matter comes before the Board of Veterans' 
Appeals on appeal from a March 2000 rating action, in which 
the Montgomery RO denied the issue of entitlement to service 
connection for a psychiatric disorder characterized as an 
adjustment reaction.  This issue was remanded by the Board in 
September 2004 for further development.  That development 
having been completed, this claim now returns to the Board.

The Board also notes that the issue of entitlement to service 
connection for the residuals of a broken right hand was 
remanded by the Board in September 2004 as well.  However, 
since service connection was granted for that issue by an 
April 2005 rating decision, the remaining issue in appellate 
status is as noted above.

Finally, the Board notes that, in August 2005, the veteran 
submitted a medical article regrading post traumatic stress 
disorder; this could be construed as a claim for service 
connection for post traumatic stress disorder, and that 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not exhibit chronic psychiatric 
disability during his period of recognizable service.

2.  Current psychiatric disability has been related to his 
current medical conditions, and not to service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2003 and November 2004.  These letters essentially provided 
notice of elements (1), (2), and (3).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOCs (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2005 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), the November 2004 
letter explicitly asked the veteran to provide any evidence 
in his possession that pertains to his appeal.  See 38 C.F.R. 
§ 3.159(b)(1).  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claim was 
adjudicated in March 2000.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Although the notice provided to the veteran in 
January 2004 was not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated in a April 2005 SSOC.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed service medical records, private and VA treatment 
records and the veteran has not identified any outstanding 
medical records pertaining to the claim on appeal.  Pursuant 
to the Board's September 2004 remand, the veteran was 
afforded a VA examination in December 2004.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

As noted above, only the veteran's service from April 1975 to 
April 1978 may be considered for benefits purposes.  An April 
1977 service medical record notes that the veteran's wife and 
child had recently left him.  He was able to discuss his 
marital problems and ventilated his anger appropriately.  A 
February 1978 service medical record noted that the veteran 
was undergoing an acute anxiety episode due to problems with 
another service member.  

A July 1978 service medical record noted that the veteran 
reported that he had been nervous since childhood.  He had 
had an argument with his 1st sergeant (had similar episodes 
with this sergeant in the past).  It was noted that he was 
hyperventilating in response to rage.  In January 1979, it 
was reported that the veteran had lacerated his wrists 
superficially.  The assessment was acute situational reaction 
secondary to the loss of his girlfriend.  The following month 
he was treated for situational stress and threats of 
violence.  

The earliest dated records following service indicating 
treatment for a psychiatric problem are records from a VA 
facility dated no earlier than May 1999, showing treatment 
for major depression and compulsive personality.

Numerous Social Security records received show that the 
veteran has been receiving Social Security Disability 
benefits since November 1998 for a primary diagnosis of 
cardiomyopathy, with a secondary diagnosis of chronic brain 
syndrome.  The majority of medical records received in 
conjunction with the Social Security records indicate 
treatment for the veteran's cardiac disability.

The veteran was hospitalized at VA facility from October 1999 
to January 2000, primarily for a diagnosis of adjustment 
disorder with depressed mood.  At that time it was noted that 
his symptoms began approximately two years prior when he 
became unable to work due to multiple medical disabilities.  
The veteran also reported having problems with his wife.

The veteran received a hearing at the RO in November 2000.  
At that time, the veteran testified that he had a mental 
breakdown in service in 1976 or 1977, when he received a 
letter from his wife asking for a divorce.  He reported that 
he was first diagnosed with depression in 1985.

The report of a VA examination in March 2001 indicates that 
the veteran reported that his major complaint was depression.  
He indicated that while in the military, he was attacked by 
fellow soldiers and received knife wounds to his chest.  He 
reported that he has had depression since that time, on and 
off, and more recently in the past few years because of 
family problems.  The veteran was noted to be depressed and 
tearful on examination.  The veteran was diagnosed with major 
depression.

A July 2001 VA outpatient treatment note indicated that the 
veteran had a diagnosis of major depression without psychotic 
features in considerable state of remission.

A private psychiatric examination dated January 2002 
indicates that the veteran was diagnosed with adjustment 
disorder with depression.  The veteran at that time indicated 
that he felt his inability to work was causing him to be 
depressed.

The veteran received a VA psychiatric examination in December 
2004.  The report of that examination indicates that the 
veteran's claims file, including past mental health treatment 
in service and subsequent treatment, were reviewed.  The 
veteran's background and psychosocial functioning were noted.  
The diagnosis was mood disorder, specifically a major 
depressive disorder, recurrent, moderate, an anxiety 
disorder, not otherwise specified (NOS), and a history of 
significant alcohol use, resulting in a diagnosis of alcohol 
dependence.  The examiner reviewed the veteran's service 
medical records and cited specifically to an October 1978 
treatment for anxiety reaction, January 1979 treatment for a 
suicidal gesture, an August 1979 treatment for alcohol 
ingestion and agitation, with a history of being a "narcotic 
seeker," and September 1979 treatment for multiple stab 
wounds.

The examiner indicated that, regarding the veteran's anxiety 
symptoms, the diagnosis of anxiety disorder NOS was being 
made rather than PTSD because the nature of the veteran's 
stressor could not be verified, a competing explanation of 
his stressor was offered by his history of significant 
alcohol abuse, and the course of the anxiety disorder was not 
typical.  The examiner indicated that the veteran reported an 
anxiety stressor as an event where he was stabbed while in 
the military.  It was noted that in at least two different 
places in his claims file, competing stories were offered.  
The record in his chart did not offer an explanation and 
instead indicated a significant level of intoxication when 
the stabbing occurred.  

The examiner noted that depression and suicidal behavior were 
first noted during the veteran's second enlistment.  
Additionally, his first enlistment appeared to be trouble 
free, but his functioning took a turn for the worse after 
being stationed in Colorado, raising signs that some events 
or series of events happened during his second enlistment, 
causing his problems.  He attributed his change in 
functioning and subsequent problems to prejudice endured at 
Ft. Carson in Colorado.  The examiner indicated that it was 
conceivable that the veteran was serving in an environment 
that was marked by prejudice and that this caused depression, 
anxiety, and subsequent significant alcohol abuse.  The 
examiner indicated that it also has to be considered that the 
veteran's poor coping with the climate of prejudice caused 
his alcohol abuse, which contributed to his being stabbed, 
and this related to his current nightmares.  However, the 
examiner indicated that, based on the history found in the 
veteran's claims file, it was also equally likely to 
hypothesize that the veteran's depression was secondary to 
significant problems with alcohol that developed during the 
time that the veteran was stationed in Colorado, causing 
dangerous behavior and conduct problems that negatively 
impacted his military career as well as health and safety.  
The examiner indicated that he could not reliably rule in or 
out one explanation over the other.  

Therefore, the examiner opined that the veteran's first major 
depressive episode, alcohol abuse, and traumatic stressor 
were equally as likely caused by negative conditions present 
during the veteran's military service in Colorado as they 
were not caused by conditions present during the veteran's 
military service.  Depression and anxiety were noted to have 
been first reported during his military service and persisted 
for several years after his discharge.  Problems with alcohol 
were also first noted during his military service, and 
persisted for several years post military.  However, the 
veteran also had a symptom free period of his highest 
psychosocial functioning from 1990 to 1998, when he achieved 
sobriety, as well as had his longest period of marriage and 
also held on job for the longest period of his life during 
that same time span.  His mental status took a turn for the 
worst after his 1998 heart attack.  His current exacerbation 
of depression therefore appeared to be predominantly related 
to his worsening medical condition, starting with his heart 
attack in 1998, and subsequent job loss and divorce.  The 
return of his anxiety was noted for the first time since 1979 
in 2004, with no clear indication of why it was exacerbated.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2004.  At that time, 
he testified as to the severity of his psychiatric 
symptomatology, and his belief that this was related to 
service.  The veteran indicated that he had not been 
diagnosed with a psychiatric disability until 1985.

The Law and Analysis

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § § 3.307, 3.309 
(2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When a disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disorder.  The veteran was seen for marital problems on one 
occasion and treated for anxiety on another during his 
recognizable period of service.  However, he did not exhibit 
chronic psychiatric disability during this period of active 
duty.  During his subsequent service, which is not considered 
creditable for VA compensation purposes, the veteran was 
treated for additional psychiatric problems.  There is no 
evidence of record subsequent to service reflecting treatment 
for any psychiatric disorder any earlier than May 1999, over 
20 years after the veteran's period of honorable service.  
Moreover, following a December 2004 VA examination, the 
examiner noted that the veteran had a symptom free period 
from 1990 to 1998, and that his mental status took a turn for 
the worse after his 1998 heart attacks, and that his current 
exacerbation of depression appeared to be related to his 
worsening medical condition, starting with his heart attack 
in 1998, and subsequent job loss and divorce.  This evidence 
suggests that the veteran's present psychiatric disability is 
related to his non service connected disabilities, and 
unemployment, rather than service.

The Board does note that this same examiner found that the 
veteran had his first major depressive episode in service, 
likely due to significant problems with alcohol which were in 
turn caused by the situation the veteran was in, however, the 
Board notes that the examiner indicated that his occurred 
while the veteran was stationed in Colorado, and cited to 
treatment from October 1978 to September 1979 during the 
period of service that the veteran is not eligible for 
benefits, due to the character of his discharge.  
Furthermore, the examiner pointed out that the veteran's 
current depressive symptomatology is not related to his in 
service depressive episode.

The Board finds a clear preponderance of the evidence of 
record is against the veteran's claim.  There is no showing 
of chronic psychiatric disability in service and current 
psychiatric disability is not related to active service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not 




apply, and the claim for compensation must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


